DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/subclass, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 October, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gousev et al. (US 20170132466 A1).

Regarding claim 1, Gousev et al. disclose an image processing system, comprising: an image sensor suitable for performing an operation in a first mode to generate an image of a first quality (capture the unlit IR image at a first resolution, [0007], face detection may be performed based image data captured at the first, lower resolution, IR images for face detection may be captured and/or stored at the first, lower resolution [0128]

and performing an operation in a second mode to generate an image of a second quality which is higher than the first quality (capture the one or more lit IR images at a second resolution higher than the first resolution, [0007], images used for iris-related tasks are captured and/or stored a second resolution that is higher than the first resolution, Iris scanning/ detection/ authentication may be performed based on image data captured at the second, higher resolution, [0128]); an auxiliary processor suitable for processing the image of the first quality generated by the image sensor in the first mode (“Depending on desired functionality, the reference occurrence may include any of a variety of triggers, such as a face or other object detection event, gesture event, face and/or reference object detection and/or recognition, eye or iris detection, and the like. Face detection or facial feature detection may be used to infer location of other features, for example, detection of a nose may infer location of eye(s), or vice versa. Face detection, which can be implemented using any of a variety of face-detection algorithms, can include the coming into view of a human face or a non-human animal face (e.g., dog, cat, or other pet), or the coming into view of a human body or non-human animal body. Such “coming into view” of an object can be a result of movement of the object and/or movement of the camera”, [0051], cascade classifier will be trained to detect or classify and examples of non-objects, for example images of faces and non-faces, [0057], cascade classifier hardware 244 may be implemented in hardware within the microprocessor 216, [0062], the first processing unit 217 determines that a face has been detected and generates the face-detection event for a second processing unit, [0068], performing CV operations based on one or more CV features can be performed by either or both peripheral circuitry (e.g., dedicated hardware) and/or a microprocessor, [0072], eye landmark detector may be implemented, for example, in the form of programmed instructions carried out by a lower-power processor, such as microprocessor 1316 or 1416, [0138], a first processor (e.g., microprocessor 216 in FIG. 2A or 2B) in a sensor system 210 of the sensor(s) 1840 that generates a face-detection event, for a second processing unit, processing unit(s) 1810 can operate in a low power mode, and a first processing unit of sensor(s) 1840 (e.g., microprocessor 216 of sensor system 210 in FIG. 2A or 2B) is operable to or generate the event to be received by and/or communicate an event to the processing unit(s) 1810 while the processing unit(s) 2010 is/are operating in a low power, [0143]); and a main processor suitable for processing the image of the second quality generated by the image sensor in the second mode (the “main processor” 220 may simply correspond to a larger, for example greater in processing power and/or greater in electric power use, processing unit than the microprocessor 216. In some implementations, microprocessor 216 can correspond to a dedicated microprocessor or a first processing unit and can be configured to consume less power than the main processor 220 which can correspond to a second processing unit, [0040], Once an indication of the presence of one or more irises within the scene has been found using the low-power reference occurrence detection methods described herein, mobile device 1200 may be transitioned to a high-power state to perform iris-related operations, [0119], “The ability to execute different application programs allows the main processor 1320 to support a wide range of operations. This may include iris-related operations, which may involve complex calculations. The main processor 1320 has sufficient processing capabilities to carry out such operations. However, a significant drawback of the main processor 1320 is that it operates with relatively high power consumption. According to an embodiment of the disclosure, the main processor 1320 stays in a low-power mode until an indication of the presence of one or more irises within the scene is found by the vision sensor system 1310”, [0121], the processing unit(s) 1810 may correspond to the main processor 220 of FIG. 2A and/or the second processing unit described in relation to FIG. 4, [0140]

    PNG
    media_image1.png
    304
    711
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    541
    763
    media_image2.png
    Greyscale


).


It would have been obvious at the time of filing to one of ordinary skill in the art to use a one sensor configuration throughout rather than a two sensor configuration as Gousev et al. indicate in paragraphs such as 121 “While FIG. 13 illustrates an implementation in which face detection is performed using images captured by visual sensor array unit 1312, it is understood that fewer front facing cameras (for example, one front facing camera instead of two, as illustrated in FIG. 12) may be employed if, instead of using image data from visual sensor array unit 1312, the subsystems of vision sensor system 1310 perform computer vision operations, such as LBP and other operations, on IR image data received from an IR sensor array, such as IR sensor array unit 1342”, and offers other one sensor options, thereby indicating that the detection modes can be used with either a one or two sensor configuration.

Regarding claim 2, Gousev et al. disclose the system of claim 1. Gousev et al. further disclose when a presence of a face is detected by the auxiliary processor in the first mode, an operation mode of the image processing system is switched from the first mode to the second mode (performing low-power face detection to trigger iris operations, [0120], face detection event causes initiation of iris detection, see Fig. 13).

Regarding claim 9, Gousev et al. disclose the system of claim 1. Gousev et al. further disclose when a presence of a gesture is detected by the auxiliary processor in the first mode, an operation mode of the image processing system is switched from the first mode to the second mode (Depending on desired functionality, the reference occurrence may include any of a variety of triggers, such as a face or other object detection event, gesture event, face and/or reference object detection and/or recognition, eye or iris detection, and the like, detection of hand gesture, [0051], it is determined that a reference occurrence has happened such as hand gesture, [0073], “The detection of the reference occurrence at block 720 can then trigger the initiation of at least one higher-power operation. In block 730, the sensor system 210 initiates a higher-power operation by enabling dedicated CV computation hardware. For example, the sensor system 210 may initiate a face detection operation or a face recognition operation, or a gesture recognition operation. Alternatively, the sensor system 210 may initiate an object detection operation to detect the presence of a reference object in the images captured by the sensor system 210”, [0088]).

Regarding claim 10, Gousev et al. disclose the system of claim 9. Gousev et al. further indicate in the second mode, the main processor performs a gesture recognition operation by using the image of the second quality generated by the image sensor.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gousev et al. (US 20170132466 A1) as applied to claim 2 above, further in view of Simileysky et al. (US 20190279641 A1).

Regarding claim 3, Gousev et al. disclose the system of claim 2. Gousev et al. further indicate
in the second mode, the main processor performs a face recognition operation by using the image of the second quality generated by the image sensor (occurrences may include, for example, facial and/or object detection, facial and/or object recognition, gesture recognition, gaze detection, eye or iris detection (detecting or inferring that an iris is within the image), [0034], reference occurrence can include, for example, a coming into view of a human face, “The detection of the reference occurrence at block 720 can then trigger the initiation of at least one higher-power operation. In block 730, the sensor system 210 initiates a higher-power operation by enabling dedicated CV computation hardware. For example, the sensor system 210 may initiate a face detection operation or a face recognition operation, or a gesture recognition operation”, [0088]).

As in some cases the face detection or face recognition triggers iris detection/recognition and in some other cases the face detection triggers face recognition, another reference is provided herein to even further teach this specific pathway of operations.

Simileysky et al. teach in the second mode, the main processor performs a face recognition operation by using the image of the second quality generated by the image sensor (“In one embodiment, the dual pipeline approach illustrated above in which a low power consumption event detection process responds to a detected event by enabling a higher power consumption pattern recognition process can be used in applications other than speech detection. For such applications, the low powered event detection can also be performed based on lower quality transducer or sensor data while the higher powered pattern recognition is performed using higher quality (e.g., higher sample rate and/or resolution) data. For example, a motion onset detector can detect motion following a period of little or no motion using a low quality video stream, then respond to the detected motion by enabling a higher power consumption pattern recognition process (e.g., facial recognition) that uses a higher quality video stream”, [0049]).

Gousev et al. and Simileysky et al. are in the same art of facial recognition and power consumption (Gousev et al., [0088]; Simileysky et al., [0049]). The combination of Simileysky et al. with Gousev et al. will enable the use of face detection to trigger a higher power face recognition process. It would have been obvious at the time of filling to one of ordinary skill in the art to combine the pathway of Simileysky et al. with the invention of Gousev et al. as this was known at the time of filing, the combination would have predictable results, and as this will allow less power usage until a user comes into frame, and power saving is important in portable technologies such as those described in some embodiments by Gousev et al..

Regarding claim 4, Gousev et al. and Simileysky et al. disclose the system of claim 3. Gousev et al. and Simileysky et al. further indicate the image sensor consumes less power in the first mode than in the second mode (Gousev et al., The second processing unit may be configured to transition from a first power state to a second power state upon receiving the event from the vision sensor system. The second power state may be associated with a higher power level than the first power state, [0009]; Simileysky et al., low power consumption event detection process responds to a detected event by enabling a higher power consumption pattern recognition process, [0049]).

Regarding claim 5, Gousev et al. and Simileysky et al. disclose the system of claim 3. Gousev et al. and Simileysky et al. further indicate the image of the first quality has a lower resolution than the image of the second quality (Gousev et al., The IR sensor array may be configured to capture the unlit IR image at a first resolution and the one or more lit IR images at a second resolution higher than the first resolution, [0007], In some embodiments, images used for face detection are captured and/or stored at a first resolution, and images used for iris-related tasks are captured and/or stored a second resolution that is higher than the first resolution, [0128]; Simileysky et al., the low powered event detection can also be performed based on lower quality transducer or sensor data while the higher powered pattern recognition is performed using higher quality (e.g., higher sample rate and/or resolution) data, [0049]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gousev et al. (US 20170132466 A1) and Simileysky et al. (US 20190279641 A1) as applied to claim 3 above, further in view of Ooi et al. (US 20110254691 A1).

Regarding claim 6, Gousev et al. and Simileysky et al. disclose the system of claim 3. Gousev et al. and Simileysky et al. do not explicitly disclose when a predetermined face is not recognized as a result of performing the face recognition operation by the main processor, the operation mode of the image processing system is switched from the second mode to the first mode.

Ooi et al. teach when a predetermined face is not recognized as a result of performing the face recognition operation by the main processor, the operation mode of the image processing system is switched from the second mode to the first mode ("High" is a power save mode in which when the viewing state analysis unit 116 has not recognized the face during a specific time period, transition to a power save operation of suppressing power consumption is performed. "Medium" is a power save mode in which when the viewing state analysis unit 116 has not recognized the face during a specific time period, transition to a power save operation of suppressing power consumption is performed, and when the viewing state analysis unit 116 has not recognized the face and the moving body during a specific time period, transition to a power save operation of suppressing power consumption is further performed. "Low" is a power save mode in which when the viewing state analysis unit 116 has not recognized the face and the moving body during a specific time period, transition to a power save operation of suppressing power consumption is performed, [0091]-[0093]).
Gousev et al. and Simileysky et al. and Ooi et al. are in the same art of facial recognition and power consumption (Gousev et al., [0088]; Simileysky et al., [0049]; Ooi et al., [0093]). The combination of Ooi et al. with Gousev et al. and Simileysky et al. will enable the use of reverting to a lower power mode. It would have been obvious at the time of filling to one of ordinary skill in the art to combine the reversion of Ooi al. with the invention of Gousev et al. and Simileysky et al. as this was known at the time of filing, the combination would have predictable results, and as this will allow less power usage when it is decided there is not a known user near the device, and power saving is important in portable technologies such as those described in some embodiments by Gousev et al. and Simileysky et al.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gousev et al. (US 20170132466 A1) and Simileysky et al. (US 20190279641 A1) as applied to claim 3 above, further in view of Kramer et al. (US 20210314467 A1).

Regarding claim 7, Gousev et al. and Simileysky et al. disclose the system of claim 3. Gousev et al. and Simileysky et al. do not explicitly disclose when a predetermined face is recognized as a result of performing the face recognition operation by the main processor, the image processing system is unlocked.

Kramer et al. teach when a predetermined face is recognized as a result of performing the face recognition operation by the main processor, the image processing system is unlocked (“For a lower power image sensor (such as an AO image sensor), a first device mode may be a low power mode (for which the lower power image sensor is used), and a second device mode may be an active mode (for which the higher power image sensor is used). In one example, the low power mode may include using an AO image sensor to capture light information from a front side of a smartphone (the side including the display) to detect when a face may be in front of the display. If the smartphone detects a face in the low power mode, the smartphone may switch to the active mode. The active mode may include using the higher power image sensor for facial recognition. Switching device modes may include switching OE modes so that both image sensors use the same aperture from the front of the smartphone. In this manner, the device may perform face unlock or other facial recognition operations without prompt (such as not requiring a user to swipe on a touch-sensitive device display, power on the device display, or otherwise indicate to the device to perform facial unlock)”, [0122]).

Gousev et al. and Simileysky et al. and Kramer et al. are in the same art of facial recognition and power consumption (Gousev et al., [0088]; Simileysky et al., [0049]; Kramer et al., [0122]). The combination of Kramer et al. with Gousev et al. and Simileysky et al. will enable the use of performing an unlock based on face recognition. It would have been obvious at the time of filling to one of ordinary skill in the art to combine the unlocking of Kramer al. with the invention of Gousev et al. and Simileysky et al. as this was known at the time of filing, the combination would have predictable results, and as this will allow further security for a user device without requiring a user to enter a password, which will increase both the security and convenience of the system of Gousev et al. and Simileysky et al..

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gousev et al. (US 20170132466 A1) and Simileysky et al. (US 20190279641 A1) as applied to claim 4 above, further in view of Kawaguchi (US 20100033591 A1) further in view of Kramer et al. (US 20210314467 A1).

Regarding claim 8, Gousev et al. and Simileysky et al. disclose the system of claim 3. Gousev et al. and Simileysky et al. do not explicitly disclose the image sensor further performs an operation in a third mode for generating an image of a third quality which is higher than the second quality, wherein the main processor processes the image of the third quality generated by the image sensor in the third mode, and wherein the third mode is activated according to a user's command in the state of the image processing system being unlocked.

Kawaguchi teaches the image sensor further performs an operation in a third mode for generating an image of a third quality which is higher than the second quality, wherein the main processor processes the image of the third quality generated by the image sensor in the third mode, and wherein the third mode is activated according to a user's command (image sensor is provided with three types of driving methods (reading modes), that is, high resolution/medium resolution/low resolution, [0034], power consumption, [0047], “In a case in which it is determined in S303 that the expression detecting unit 19 has detected an expression as a shooting criterion, the CPU 21 immediately executes the still image shooing processing (S304). As described above, in the still image shooing process, high resolution reading (for example, reading of all the pixels of the image sensor) is carried out from the image sensor 11”, [0059], “Furthermore, face detection can be carried out before detection of the pressing of the shutter button (that is, during a period of low resolution reading) by making use of the fact that face detection requires a lower image resolution than expression detection. As described above, the execution of face detection for an image with low resolution allows a region to be subjected to expression detection started after the pressed shutter button is detected to be determined immediately. Furthermore, when face detection is executed for an image with low resolution, whereas expression detection is executed for an image with medium resolution, it becomes possible to strike a better balance between detection speed and detection accuracy”, [0077]) [command is the user expression which initiates shooting] [fist/second/third quality are the low/medium/high resolution discussed]

Gousev et al. and Simileysky et al. and Kawaguchi are in the same art of facial detection and power consumption (Gousev et al., [0088]; Simileysky et al., [0049]; Kawaguchi, [0077]). The combination of Kawaguchi with Gousev et al. and Simileysky et al. will enable the use of a third image quality. It would have been obvious at the time of filling to one of ordinary skill in the art to combine the third resolution of Kawaguchi with the invention of Gousev et al. and Simileysky et al. as this was known at the time of filing, the combination would have predictable results, and as this will allow striking a better balance between detection speed and detection accuracy ([0077]) and optimizing such performance is beneficial in a facial detection device such as that described by Gousev et al. and Simileysky et al..

While “in the state of the image processing system being unlocked” is already implied by the above references, another is added to make this explicit.

Kramer et al. teach when a predetermined face is recognized as a result of performing the face recognition operation by the main processor, the image processing system is unlocked (“For a lower power image sensor (such as an AO image sensor), a first device mode may be a low power mode (for which the lower power image sensor is used), and a second device mode may be an active mode (for which the higher power image sensor is used). In one example, the low power mode may include using an AO image sensor to capture light information from a front side of a smartphone (the side including the display) to detect when a face may be in front of the display. If the smartphone detects a face in the low power mode, the smartphone may switch to the active mode. The active mode may include using the higher power image sensor for facial recognition. Switching device modes may include switching OE modes so that both image sensors use the same aperture from the front of the smartphone. In this manner, the device may perform face unlock or other facial recognition operations without prompt (such as not requiring a user to swipe on a touch-sensitive device display, power on the device display, or otherwise indicate to the device to perform facial unlock)”, [0122]).

Gousev et al. and Simileysky et al. and Kawaguchi and Kramer et al. are in the same art of facial detection/recognition and power consumption (Gousev et al., [0088]; Simileysky et al., [0049]; Kawaguchi, [0077]; Kramer et al., [0122]). The combination of Kramer et al. with Gousev et al. and Simileysky et al. and Kawaguchi will enable the use of performing an unlock based on face recognition. It would have been obvious at the time of filling to one of ordinary skill in the art to combine the unlocking of Kramer al. with the invention of Gousev et al. and Simileysky et al. and Kawaguchi as this was known at the time of filing, the combination would have predictable results, and as this will allow further security for a user device without requiring a user to enter a password, which will increase both the security and convenience of the system of Gousev et al. and Simileysky et al. and Kawaguchi.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gousev et al. (US 20170132466 A1) as applied to claim 10 above, further in view of Schwartz et al. (US 20140092031 A1).

Regarding claim 11, Gousev et al. disclose the system of claim 10. Gousev et al. further indicate when one gesture among predetermined gestures is not recognized as a result of performing the gesture recognition operation by the main processor, the operation mode of the image processing system is switched from the second mode to the first mode (occurrences may include, for example, facial and/or object detection, facial and/or object recognition, gesture recognition, gaze detection, eye or iris detection (detecting or inferring that an iris is within the image), [0034], reference occurrence can include, for example, a coming into view of a human face, “The detection of the reference occurrence at block 720 can then trigger the initiation of at least one higher-power operation. In block 730, the sensor system 210 initiates a higher-power operation by enabling dedicated CV computation hardware. For example, the sensor system 210 may initiate a face detection operation or a face recognition operation, or a gesture recognition operation”, [0088]).

As in some cases the gesture detection or gesture recognition triggers iris detection/recognition and in some other cases the gesture detection triggers face recognition, another reference is provided herein to even further teach this specific pathway of operations.

Schwartz et al. teach when one gesture among predetermined gestures is not recognized as a result of performing the gesture recognition operation by the main processor, the operation mode of the image processing system is switched from the second mode to the first mode (“In gesture recognition state 440 low power gesture recognition logic 324 checks to determine whether a detected object completes a valid gesture. This gesture recognition may occur at a relaxed duty-cycle, such as the same duty-cycle utilized in the first doze mode. As indicated by arrow 441 if the valid input object does not provide a valid gesture interaction or a timeout occurs due to no valid gesture interaction being received within a predefined period of time, then operation transitions from state 440 back to state 410”, [0068]

    PNG
    media_image3.png
    333
    470
    media_image3.png
    Greyscale
, Fig. 4).
Gousev et al. and Simileysky et al. and Schwartz et al. are in the same art of detection and power consumption (Gousev et al., [0088]; Simileysky et al., [0049]; Schwartz et al., Fig. 4). The combination of Schwartz et al. with Gousev et al. and Simileysky et al. will enable the use of performing a reversion to a lower power state when no gesture is recognized. It would have been obvious at the time of filling to one of ordinary skill in the art to combine the reversion of Schwartz al. with the invention of Gousev et al. and Simileysky et al. as this was known at the time of filing, the combination would have predictable results, and this will allow less power usage until a user comes into frame, and power saving is important in portable technologies such as those described in some embodiments by Gousev et al. and Simileysky et al.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gousev et al. (US 20170132466 A1) as applied to claim 10 above, further in view of Kramer et al. (US 20210314467 A1).

Regarding claim 12, Gousev et al. disclose the system of claim 10. Gousev et al. do not explicitly disclose when one gesture among predetermined gestures is recognized as a result of performing the gesture recognition operation by the main processor, the image processing system performs an operation corresponding to the recognized gesture.

Kramer et al. teach when one gesture among predetermined gestures is recognized as a result of performing the gesture recognition operation by the main processor, the image processing system performs an operation corresponding to the recognized gesture (“While the lower power image sensor may have sufficient resolution to detect objects entering a scene, the lower power image sensor may not have sufficient resolution for an operation to be performed by the device. For example, a lower power image sensor may have sufficient resolution to be used for object detection to determine if a possible face moves towards the center of the image sensor's field of view, but the lower power image sensor's resolution may not be sufficient for facial recognition. In one example, the lower power image sensor may be used to detect if a face is present in the scene (such as based on changes in light intensities), but the lower power image sensor may not include a sufficient resolution to be used for identifying the face in the scene (such as identifying the eyes, nose, or mouth, the space between the eyes, nose, or mouth, or whether the eyes are open). The higher power image sensor may be used for facial recognition in identifying the face. In another example, the lower power image sensor may be used to identify a user gesture (such as waving an arm left, right, up, or down) for gesture commands to the device. The device may perform an operation associated with the gesture (such as powering a flash for a flashlight operation, adjust a volume, adjust a display brightness, and so on). If the device operation to be performed is a camera operation, the higher power image sensor may be used for imaging based on the user gesture. If the device operation is active depth sensing, the higher power image sensor may be an image sensor configured for receiving reflections of light for active depth sensing”, [0120]).

Gousev et al. and Kramer et al. are in the same art of facial recognition and power consumption (Gousev et al., [0088]; Kramer et al., [0122]). The combination of Kramer et al. with Gousev et al. will enable the use of performing an operation based on a recognized gesture. It would have been obvious at the time of filling to one of ordinary skill in the art to combine the operations of Kramer al. with the invention of Gousev et al. as this was known at the time of filing, the combination would have predictable results, and as this will allow further operations to be made easily accessible with just a motion, which will increase the convenience and usability of the system described by Gousev et al..

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gousev et al. (US 20170132466 A1) and Simileysky et al. (US 20190279641 A1) and Kawaguchi (US 20100033591 A1) and Kramer et al. (US 20210314467 A1) as applied to claim 8 above, further in view of McCaffrey (US 20050012968 A1).

Regarding claim 13, Gousev et al. and Simileysky et al. and Kawaguchi and Kramer et al. disclose the system of claim 8. Gousev et al. and Simileysky et al. and Kawaguchi and Kramer et al. do not explicitly disclose the image sensor performs a pixel binning operation in the first mode and the second mode, and wherein the number of pixels binned in the first mode is greater than the number of pixels binned in the second mode.

McCaffrey teaches the image sensor performs a pixel binning operation in the first mode and the second mode, and wherein the number of pixels binned in the first mode is greater than the number of pixels binned in the second mode (“A variable resolution imager and method of forming output signals from a variable resolution imager are described. An imager having a number of pixels is provided. The variable resolution imager is accomplished by binning selected groups of pixels in various sections of the imager together, thereby forming regions of variable resolution. The larger the number of pixels binned together the lower the resolution of that section of the imager. The binning is controlled by programming signals to the imager so that the resolution can be changed within a frame or between frames. The resolution can be controlled by a computer processor or by an operator. Feedback of the output of the imager can be used to determine the resolution of various sections of the imager”, abstract, Binning a number of pixels together produces larger effective pixels which provide lower resolution, [0011], The resolution of sections of the imager can be reduced to improve the signal to noise ratio, since binning a number of pixels together reduces the noise of the effective pixel formed by the combined pixels, [0023]) [As in Gousey et al. the first mode has a smaller resolution than the second mode, this means the first mode will have more pixels binned when combined with McCaffrey].

Gousev et al. and McCaffrey are in the same art of sensors and variable resolution (Gousev et al., [0007]; McCaffrey, abstract). The combination of McCaffrey with Gousev et al. and Simileysky et al. and Kawaguchi and Kramer et al. will enable the use of performing binning based on desired resolution. It would have been obvious at the time of filling to one of ordinary skill in the art to combine the binning of McCaffrey with the invention of Gousev et al. and Simileysky et al. and Kawaguchi and Kramer et al. as this was known at the time of filing, the combination would have predictable results, and as McCaffrey indicates this can improve the resolution control (abstract) and signal to noise ratio, since binning a number of pixels together reduces the noise of the effective pixel formed by the combined pixels ([0023]) indicating a quality benefit to the invention when combined with Gousev et al. and Simileysky et al. and Kawaguchi and Kramer et al.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gousev et al. (US 20170132466 A1) and Simileysky et al. (US 20190279641 A1) and Kawaguchi (US 20100033591 A1) and Kramer et al. (US 20210314467 A1) as applied to claim 8 above, further in view of Honda et al. (US 20050083419 A1).

Regarding claim 14, Gousev et al. and Simileysky et al. and Kawaguchi and Kramer et al. disclose the system of claim 8. Gousev et al. and Simileysky et al. and Kawaguchi and Kramer et al. do not explicitly disclose the image sensor performs a pixel skipping operation in the first mode and the second mode, and wherein the number of pixels skipped in the first mode is greater than the number of pixels skipped in the second mode.

Honda et al. teach the image sensor performs a pixel skipping operation in the first mode and the second mode, and wherein the number of pixels skipped in the first mode is greater than the number of pixels skipped in the second mode (The image resolution converting circuit 602 is adapted to convert the image resolution of an image to be recorded to a predetermined number of pixels. Specifically, the image resolution conversion circuit 602 sets the image resolution to a predetermined number of pixels by implementing horizontal or vertical compression, or reading out the pixel data every predetermined number of pixels, i.e., performing skipping of pixel data, with respect to the image data after the pixel data interpolation. In case of generating an image to be displayed on the display monitor 304 or through the electronic viewfinder window 402 of the electronic viewfinder 400, the image resolution conversion circuit 602 reads out the pixel data arrayed in horizontal and vertical directions every predetermined number of pixels to generate an image of a low resolution, [0053]).

Gousev et al. and Honda are in the same art of sensors and variable resolution (Gousev et al., [0007]; Honda, [0053]). The combination of Honda with Gousev et al. and Simileysky et al. and Kawaguchi and Kramer et al. will enable the use of performing pixel skipping based on desired resolution. It would have been obvious at the time of filling to one of ordinary skill in the art to combine the skipping of Honda with the invention of Gousev et al. and Simileysky et al. and Kawaguchi and Kramer et al. as this was known at the time of filing, the combination would have predictable results, and as Honda indicates this will reduce errors associated with elements of photographing equipment getting too hot ([0005]-[0013]) and allow resolution control ([0053]), thereby potentially increasing the reliability of the invention described by Honda with Gousev et al. and Simileysky et al. and Kawaguchi and Kramer et al.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661